Citation Nr: 0114256	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  94-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for more than twenty-one 
years, including the periods from December 1979 to May 1988 
and from July 1990 until his retirement in January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, reduced a 100 percent 
evaluation that had been in effect for Hodgkin's disease to a 
noncompensable evaluation, effective February 1992.  In a 
communication received in March 1993, the veteran voiced his 
belief that rating criteria provided for a 30 percent rating 
as the lowest evaluation.  This communication was accepted as 
a notice of disagreement as to the assignment of a 
noncompensable rating.  A statement of the case on the 
increased rating issue was issued in May 1993, and a 
substantive appeal was received in September 1993.   

The Board notes that the appeal is not from the RO's 
reduction of the 100 percent rating, but rather from the 
assignment of a noncompensable rating following the 
reduction.  Accordingly, the propriety of the actual 
reduction is not in appellate status.  However, for purposes 
of clarity, the following decision includes some discussion 
of applicable laws and regulations governing reduction 
actions. 


FINDINGS OF FACT

1.  In a rating decision dated November 1988, the RO granted 
service connection for Hodgkin's disease and assigned a 100 
percent evaluation.

2.  The veteran has not undergone any therapeutic procedure 
for treatment of Hodgkin's disease since 1989. 

3.  The veteran's Hodgkin's disease has been in remission 
since 1989 with no local recurrence or invasion of other 
organs and with no residuals. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
Hodgkin's disease is not warranted.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.31, 4.117, 
Diagnostic Code 7709 (as in effect both before and after 
October 23, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran initially submitted a claim for service 
connection for Hodgkin's disease in July 1988.

A VA examination was conducted in August 1988.  It was noted 
that the veteran had recently had a lacerating wound of the 
left side that was biopsied.  A chest X-ray study resulted in 
a diagnosis of Hodgkin's disease.  It was reported that the 
veteran had undergone six cycles of chemotherapy, then had 
four weeks of radiation therapy.  He was to resume cycles of 
chemotherapy the next month.  The diagnosis was Hodgkin's 
disease.

Based, in part, on the evidence summarized above, the RO, by 
rating action in November 1988, granted service connection 
for Hodgkin's disease and assigned a 100 percent evaluation, 
effective May 1988.  

The veteran was afforded a general medical examination by the 
VA  in April 1992.  It was stated that his temperature was 
98.6.  The lymphatic and hemic systems were normal.  

A VA examination for hematologic disorders was conducted in 
April 1992.  The veteran related that he had been classified 
as having Stage IIA Hodgkin's disease, but that no definite 
tumors were found below the diaphragm.  The veteran underwent 
chemotherapy treatment followed by a series of radiation 
treatments continuing into February 1989.  The veteran 
reported that he was followed regularly with CT scan, chest 
X-ray study, physical examinations and blood tests, and that 
he had been without evidence of recurrence, except there was 
a 2 cm. residual fibrotic mass on the mass on the chest that 
at the time was felt to be a scar and not an active tumor.  
He stated that he felt fine, except for some sensitivity of 
the skin where herpes zoster had been.  An examination of the 
neck showed no lymphadenopathy.  No tenderness of the abdomen 
was noted.  The spleen was not palpable.  A chest X-ray study 
conducted in connection with the April 1992 examination was 
interpreted as normal.  Blood tests revealed that hemoglobin 
and hematocrit were normal.  The pertinent diagnosis was 
Hodgkin's disease, Stage IIA, in remission at present time.  

The veteran was seen in a service department oncology clinic 
in February 1993.  An examination revealed no palpable nodes.  
The chest was clear to auscultation.  The abdomen was without 
mass.  The impression was Stage IIA nonsclerosing Hodgkin's 
disease, currently in remission for 5 1/2 years.  

On VA examination in November 1997, the veteran related that 
he had not received any chemotherapy since 1989.  Since that 
time, he had been followed annually by the oncology service 
at a service department facility.  His last follow-up was in 
November 1996, at which time he was considered to be in 
remission.  Currently, his main complaints were related to a 
sensation of heaviness at the site of the scars from the 
herpes zoster, as well as numbness in the hands on the site 
of the little fingers.  He also stated that at the end of the 
workday, he felt tired and that about three times per week, 
he developed headaches.  These subsided with two Tylenols.  
The veteran also reported that recent blood work done at this 
job had been normal.  He had not had increased frequency of 
infections and had actually been in good health over the past 
year.  He had been able to go to work regularly.  On 
examination, his temperature was 98.4.  No lymphadenopathy 
was detected.  The abdomen was soft, nondistended and 
nontender, with no organomegaly.  Hemoglobin and hematocrit 
were within normal limits.  The diagnosis was Hodgkin's 
disease in remission.

The veteran was again afforded a VA examination in November 
2000.  The claims folder was reviewed prior to the 
examination.  It was noted that the veteran was employed as a 
supervisor.  It was indicated that the veteran had been 
considered in remission since the last course of chemotherapy 
in February 1989.  To his knowledge, he had not had any 
recurrence.  It was again indicated that he was under the 
care of oncology at a service department facility, where he 
was evaluated once a year and had not had any evidence of 
recurrence.  As far as he knew, the veteran was free of 
Hodgkin's disease.  An examination was totally negative.  
There was no evidence of lymphatic enlargement or hypertrophy 
on the neck, supraclavicular region, the axillary and the 
olecranon region.  There was no adenopathy in the inguinal 
regions.  The liver and spleen were not palpable.  The 
abdomen was soft and without tenderness or masses.  The 
organs were within normal limits and there was no evidence of 
organomegaly.  The diagnosis was Hodgkin's disease diagnosed 
in 1987, treated with two courses of chemotherapy and one 
course of radiation over the mediastinum.  The veteran had 
been disease-free and in remission ever since.  The only 
residual from the chemotherapy was neuropathy in both hands; 
otherwise, the veteran was in remission.

The veteran Board notes that secondary service connection has 
also been established for sensory neuropathy of the right 
upper extremity, evaluated as 10 percent disabling; sensory 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling; and for herpes zoster of the left thoracic 
dermatome, evaluated as noncompensable.  

Analysis 

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas, 1 
Vet. App. 308, 312-13.  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has afforded the veteran 
several examinations in relation to his Hodgkin's disease.  
The record discloses that the January 1993 rating decision 
provided the veteran with the reasons and bases for the 
assignment of a noncompensable evaluation for Hodgkin's 
disease.  The May 1993 statement of the case provided the 
veteran with the applicable criteria for rating Hodgkin's 
disease which showed the symptoms for higher evaluations.  
The statement of the case was sent to the veteran's latest 
address of record.  In addition, the Board notes that 
supplemental statements of the case were issued in May 1994, 
December 1997 and again in December 2000.  The most recent 
supplemental statement of the case including the revised 
criteria for the evaluation of Hodgkin's disease.  
Accordingly, the Board finds that no further action is 
necessary to comply with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 2000.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

With acute (malignant types or chronic types of 
lymphogranulomatosis (Hodgkin's disease), a 100 percent 
evaluation may be assigned with frequent episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.  A 60 percent 
evaluation is assignable for general muscular weakness with 
loss of weight and chronic anemia; or secondary pressure 
symptoms, such as marked dyspnea, edema with pains and 
weakness of extremity, or other evidence of severe impairment 
of general health.  With occasional low-grade fever, mild 
anemia, fatigability or pruritus, a 30 percent evaluation may 
be assigned.  The 100 percent rating will be continued for 1 
year following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
At this point, if there has been no local recurrence or 
invasion of other organs, the rating will be made on 
residuals.  Diagnostic Code 7709 (as in effect prior to 
October 23, 1995).

A 100 percent evaluation may be assigned for Hodgkin's 
disease when active or during a treatment phase.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  Diagnostic Code 7709 
(effective October 23, 1995).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In Karnas, 1 Vet. App. 308, the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  

Total disability ratings when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history....Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction,...will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated....Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will be considered 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

The Board notes that in VAOPGCPREC No. 3-2000 (April 10, 
2000), the General counsel concluded that when a provision of 
the VA rating schedule is amended during the course of a 
claim for an increased rating, the Board should determine 
whether the intervening change is more favorable to the 
veteran; if so, the Board should apply that provision to rate 
the disability from and after, the effective date of the 
regulatory change.  With these considerations in mind, the 
Board will address the merits of the claim at issue.

The evidence reveals that the 100 percent evaluation was 
assigned following a VA examination that demonstrated that 
the veteran was still being treated for Hodgkin's disease.  
After his second period of service, the veteran submitted 
another claim for VA benefits.  He was afforded VA 
examinations in April 1992.  The general medical examination 
showed that he had no fever.  During the course of the 
hematologic examination, it was specifically noted that the 
veteran's treatment for Hodgkin's disease had terminated in 
early 1989.  It is significant to note that the veteran 
reported no recurrences.  Following the examination, the 
physician specifically commented that the veteran's Hodgkin's 
disease was in remission.

The Board point outs that a service department follow-up 
visit in February 1993 and two subsequent VA examinations 
also establish that the veteran has no residuals of Hodgkin's 
disease.  All blood tests have been normal.  The Board 
acknowledges that the veteran claimed at the time of the 
November 1997 VA examination that he was tired at the end of 
his workday.  The fact remains that the veteran was employed, 
apparently on a full-time basis.  Moreover, the examiner 
again concluded that Hodgkin's disease was in remission.  The 
most recent VA examination, conducted in November 2000, 
confirms the findings of the previous examinations.  The 
physician noted that the examination was completely negative.  
Indeed, the veteran related that he had been evaluated by the 
service department annually, and that there was no evidence 
of any recurrence.  The examiner again indicated that 
Hodgkin's disease was in remission and that the only residual 
was neuropathy of the hands, for which service connection has 
been established.  Despite the veteran's contentions, the 
judgment of trained medical personnel regarding the presence 
or absence of active disease or residuals is to be given 
considerable weight.  In the absence of any competent 
evidence of residuals of Hodgkin's disease, there is no basis 
on which a compensable evaluation may be assigned.  

In this case, the provisions of 38 C.F.R. § 3.344(a) do not 
apply to the reduction since the 100 percent evaluation for 
Hodgkin's disease was not in effect for the requisite five 
year period.  In this regard, the Board notes that the 100 
percent rating was effective May 1988, and was reduced to 
noncompensable effective February 1992.  In determining the 
sufficiency of a reduction of an assigned rating, the focus 
must be on the evidence of record at the time of the rating 
decision.  The provisions of 38 C.F.R. § 3.344(c) clearly 
authorize a reduction in rating when an examination discloses 
improvement.  It is evident in this case that the veteran's 
condition had improved.  This is initially demonstrated by 
the fact that the veteran returned to active duty in July 
1990.  Clearly, the improvement was attained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.343(a).  

It was on the basis of the April 1992 VA examination that the 
RO reduced the 100 percent rating to a noncompensable 
evaluation.  Clearly, this was justified by the findings on 
the examination.  In the January 1993 rating action, the RO 
specifically noted that the veteran had no residuals.  While 
not explicitly stated, this suggests that material 
improvement had been demonstrated.  Thus, the provisions of 
38 C.F.R. § 3.343(a) were met.  In VA O.G.C. Prec. Op. 6-92 
(March 6, 1992), the VA General Counsel stated that "[w]hat 
controls is whether the record in its entirety, including the 
language in the rating decision, supports a conclusion that 
section 3.343(a) has been applied by the rating board or, if 
this cannot be established that a failure to apply it was 
harmless error."  In light of the clear finding that the 
veteran's Hodgkin's disease has been in remission since 1989 
and remains in remission with no residuals, the Board must 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

